                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

SHAYLA C. JOHNSON,                     )
                                       )
              Plaintiff,               )
                                       )
               v.                      )        No. 4:18CV489HEA
                                       )
                                       )
ANDREW M. SAUL                         )
Commissioner of Social Security ,      )
                                       )
               Defendant.              )

                    OPINION, MEMORANDUM AND ORDER

      This matter is before the Court, pursuant to the Social Security Act (“the

Act”), 42 U.S.C. §§ 405(g), 1383(c)(3), authorizing judicial review of the final

decision of the Commissioner of Social Security denying Plaintiff’s Title II

application for disability insurance benefits and Title XVI application for

Supplemental Security Income (“SSI”) under 42 U.S.C. §§ 401-434, 1381-1385.

For the reasons discussed below, the Commissioner's decision is affirmed.

      Plaintiff originally filed a claim for benefits under Title II and Title XVI on

November 18, 2014. After the claim was denied Plaintiff filed a request for a

hearing which was held. The Administrative Law Judge issued an unfavorable

decision. Plaintiff requested review by the Appeals Council, which request was

denied on January 24, 2018.
      On October 17, 2016 a hearing was conducted by ALJ Bradley Hanan in

Creve Coeur, Missouri. Plaintiff appeared in person and with counsel. Also in

appearance was Dr. Taylor, a Vocational Expert.

      Plaintiff was born on August 20, 1992. She was 24 on the date of the

hearing. She alleged she became disabled beginning March 1, 2014. Plaintiff

asserted she was disabled due to bipolar disorder, depression, anger, and inability

to concentrate. Plaintiff has an eleventh grade education and was not successful

in securing her GED, although she attempted training and preparation for it a

number of times. There is testimony that Plaintiff lives with her cousin as she

cannot afford an apartment.

      There was testimony from Plaintiff that she feels whenever she is around

people they are always talking about her. Whether it’s family members, co-

workers, or strangers, is of no consequence. If in a public setting she feels people

are out to get her.

      In January/February she visited a clinic at Myrtle Hilliard Davis and she was

prescribed Wellbutrin, Risperdal, and Vistaril. She testified she never filled the

prescriptions because they were too costly and she did not have the funds to buy

them outright.




                                          2
      Plaintiff testified that she cannot keep and doesn’t have any friends because

they all talk about her and talk down to her. She doesn’t spend time with family

members for the same reason.

      Next, the Vocational Expert, Dr. Taylor, testified. Taylor testified as to a

proper hypothetical which assumed the past work of Plaintiff with specific

limitations of: no exertional, postural, manipulative, environmental, or visual

limitations. However, there are limitations to occupations that involve only simple,

routine, repetitive tasks and occupations that do not require any written

communications, and to be in a low-stress job, defined as jobs of only occasional

decision-making required, of only occasional changes in the work setting occur,

with no contact with the public, no interaction with coworkers, but contact with

coworkers can still occur as long as that contact is casual and infrequent. The

work should also be isolated , defined as work where there is contact with

supervisory staff concerning work duties when the work duties are being

performed up to expectations still occurs no more than four times per work day. In

these regards, Dr. Taylor noted there were 287,000 medium skilled dishwasher

positions; 380, 000 medium, unskilled cleaner positions nationally.

      The ALJ added an additional limitation that the individual could have no

contact with other coworkers. Dr. Taylor then noted that all jobs involve at least

superficial contact with coworkers. As a consequence the additional limitation


                                          3
obviated any jobs being available. These conclusions and opinions by Dr. Taylor

were noted in the record as consistent with the DOT.

      Accordingly, the ALJ held, on April 19, 2017, that Plaintiff was not under

any disability since the date the application was filed. The ALJ found that Plaintiff

had severe impairments which included attention-deficit hyperactivity disorder

(ADHD) and intellectual disability. The ALJ found that she did not have an

impairment or combination of impairments that meets or medically equals the

severity of one of the listed impairments in 20 C.F.R. part 404, subpart P, appendix

1. The ALJ determined that Plaintiff retained the RFC to perform a full range of

work at all exertional levels with non-exertional limitations. Plaintiff was limited

to occupations that involve simple, routine, and repetitive tasks. In a low-stress job

defined as requiring only occasional decision making and only occasional changes

in the work setting with no contact with the public, only casual and infrequent

contact with coworkers, and contact with supervisors concerning work duties

(when they are being performed satisfactorily) occurring no more than four times

per workday. Consequently, the ALJ found that Plaintiff was not disabled.

      On January 24, 2018, the Social Security Appeals Council denied Plaintiff’s

request for review. Plaintiff has exhausted her administrative remedies, and the

decision of the ALJ stands as the final decision of the Commissioner subject to

judicial review.


                                          4
                              Statement of the Issues

       Generally the issues in a Social Security case are whether the final decision

of the Commissioner is consistent with the Social Security Act, regulations, and

applicable case law, and whether the findings of fact are supported by substantial

evidence on the record as a whole. The issues here are whether there is substantial

evidence in support of the ALJ analysis of Plaintiff’s severe impairments and

whether substantial evidence supports the ALJ’s analysis of the medical opinion.

         As explained below, the Court has considered the entire record in this

matter. The decision of the Commissioner is supported by substantial evidence and

it will be affirmed.

                       Standard for Determining Disability

      The standard of review here is limited to a determination of whether the

decision is supported by substantial evidence on the record as a whole. See Milam

v. Colvin, 794 F.3d 978, 983 (8th Cir. 2015). Substantial evidence is less than

preponderance, but enough that a reasonable mind might accept as adequate to

support the Commissioner’s conclusion. See id.

       The Court must consider evidence that both supports and detracts from the

Commissioner’s decision but cannot reverse the decision because substantial

evidence also exists in the record that would have supported a contrary outcome, or

because it would have decided the case differently. See Andrews v. Colvin, 791


                                          5
F.3d 923, 928 (8th Cir. 2015). If the Court finds that the evidence supports two

inconsistent positions and one of those positions represents the Commissioner’s

findings, the Court must affirm the Commissioner’s decision. Wright v. Colvin,

789 F.3d 847, 852 (8th Cir. 2015). The Eighth Circuit has stated that “[w]e defer

heavily to the findings and conclusions of the Social Security Administration.”

Id. (quoting Hurd v. Astrue, 621 F.3d 734, 738 (8th Cir. 2010)).

     The Social Security Act defines as disabled a person who is “unable to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 1382c(a)(3)(A); see also Hurd v. Astrue, 621 F.3d 734, 738

(8th Cir.2010). The impairment must be “of such severity that [the claimant] is not

only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists

in the national economy, regardless of whether such work exists in the immediate

area in which he lives, or whether a specific job vacancy exists for him, or whether

he would be hired if he applied for work.” 42 U.S.C. § 1382c(a)(3)(B).

      A five-step regulatory framework is used to determine whether an individual

claimant qualifies for disability benefits. 20 C.F.R. §§ 404.1520(a), 416.920(a); see

also McCoy v. Astrue, 648 F.3d 605, 611 (8th Cir.2011) (discussing the five-step


                                          6
process). At Step One, the ALJ determines whether the claimant is currently

engaging in “substantial gainful activity”; if so, then he is not disabled. 20 C.F.R.

§§ 404.1520(a)(4)(I), 416.920(a)(4)(I); McCoy, 648 F.3d at 611. At Step Two, the

ALJ determines whether the claimant has a severe impairment, which is “any

impairment or combination of impairments which significantly limits [the

claimant's] physical or mental ability to do basic work activities”; if the claimant

does not have a severe impairment, he is not disabled. 20 C.F.R. §§ 404.1520(a)

(4)(ii), 404.1520(c), 416.920(a)(4)(ii), 416.920(c); McCoy, 648 F.3d at 611. At

Step Three, the ALJ evaluates whether the claimant's impairment meets or equals

one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (the

“listings”). 20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the claimant has

such an impairment, the Commissioner will find the claimant disabled; if not, the

ALJ proceeds with the rest of the five-step process. 20 C.F.R. §§ 404.1520(d),

416.920(d); McCoy, 648 F.3d at 611.

      Prior to Step Four, the ALJ must assess the claimant's “residual functional

capacity” (“RFC”), which is “the most a claimant can do despite [his] limitations.”

Moore v. Astrue, 572 F.3d 520, 523 (8th Cir.2009) (citing 20 C.F.R. § 404.1545 (a)

(1)); see also 20 C.F.R. §§ 404.1520(e), 416.920(e). At Step Four, the ALJ

determines whether the claimant can return to his past relevant work, by comparing

the claimant's RFC with the physical and mental demands of the claimant's past


                                           7
relevant work. 20 C.F.R. §§ 404.1520(a) (4) (iv), 404.1520(f), 416.920(a) (4) (iv),

416.920(f); McCoy, 648 F.3d at 611. If the claimant can perform his past relevant

work, he is not disabled; if the claimant cannot, the analysis proceeds to the next

step. Id. At Step Five, the ALJ considers the claimant's RFC, age, education, and

work experience to determine whether the claimant can make an adjustment to

other work in the national economy; if the claimant cannot make an adjustment to

other work, the claimant will be found disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v); McCoy, 648 F.3d at 611.

RFC

      A claimant's RFC is the most an individual can do despite the combined

effects of all of his or her credible limitations. See 20 C.F.R. § 404.1545. An

ALJ's RFC finding is based on all of the record evidence, including the claimant's

testimony regarding symptoms and limitations, the claimant's medical treatment

records, and the medical opinion evidence. See Wildman v. Astrue, 596 F.3d 959,

969 (8th Cir.2010); see also 20 C.F.R. § 404.1545; Social Security Ruling (SSR)

96–8p. An ALJ may discredit a claimant's subjective allegations of disabling

symptoms to the extent they are inconsistent with the overall record as a whole,

including: the objective medical evidence and medical opinion evidence; the

claimant's daily activities; the duration, frequency, and intensity of pain; dosage,

effectiveness, and side effects of medications and medical treatment; and the


                                           8
claimant's self-imposed restrictions. See Polaski v. Heckler, 739 F.2d 1320, 1322

(8th Cir.1984); 20 C.F.R. § 404.1529; SSR 96–7p.

      A claimant's subjective complaints may not be disregarded solely because

the objective medical evidence does not fully support them. The absence of

objective medical evidence is just one factor to be considered in evaluating the

claimant's credibility and complaints. The ALJ must fully consider all of the

evidence presented relating to subjective complaints, including the claimant's prior

work record and observations by third parties and treating and examining

physicians relating to such matters as:

      (1) The claimant's daily activities;

      (2) The subjective evidence of the duration, frequency, and intensity of the

claimant's pain;

      (3) Any precipitating or aggravating factors;

      (4) The dosage, effectiveness, and side effects of any medication; and

      (5) The claimant's functional restrictions.

      Although the ALJ bears the primary responsibility for assessing a claimant's

RFC based on all relevant evidence, a claimant's RFC is a medical question.

Hutsell v. Massanari, 259 F.3d 707, 711 (8th Cir.2001) (citing Lauer v. Apfel, 245

F.3d 700, 704 (8th Cir.2001)). Therefore, an ALJ is required to consider at least

some supporting evidence from a medical professional. See Lauer, 245 F.3d at 704


                                             9
(some medical evidence must support the determination of the claimant's RFC);

Casey v. Astrue, 503 F .3d 687, 697 (the RFC is ultimately a medical question that

must find at least some support in the medical evidence in the record). An RFC

determination made by an ALJ will be upheld if it is supported by substantial

evidence in the record. See Cox v. Barnhart, 471 F.3d 902, 907 (8th Cir.2006).

      The ALJ must make express credibility determinations and set forth the

inconsistencies in the record which cause him to reject the claimant's complaints.

Guilliams v. Barnhart, 393 F.3d 798, 802 (8th Cir.2005). “It is not enough that the

record contains inconsistencies; the ALJ must specifically demonstrate that he

considered all of the evidence.” Id. The ALJ, however, “need not explicitly

discuss each Polaski factor.” Strongson v. Barnhart, 361 F.3d 1066, 1072 (8th

Cir.2004). The ALJ need only acknowledge and consider those factors. Id.

Although credibility determinations are primarily for the ALJ and not the court, the

ALJ's credibility assessment must be based on substantial evidence. Rautio v.

Bowen, 862 F.2d 176, 179 (8th Cir.1988). The burden of persuasion to prove

disability and demonstrate RFC remains on the claimant. See Steed v. Astrue, 524

F.3d 872, 876 (8th Cir. 2008).

      The ability to do basic work activities is defined as “the abilities and

aptitudes necessary to do most jobs.” 20 C.F.R. § 416.921(b). These abilities and

aptitudes include (1) physical functions such as walking, standing, sitting, lifting,


                                          10
pushing, pulling, reaching, carrying, or handling; (2) capacities for seeing, hearing,

and speaking; (3) understanding, carrying out, and remembering simple

instructions; (4) use of judgment; (5) responding appropriately to supervision, co-

workers, and usual work situations; and (6) dealing with changes in a routine work

setting. Id. § 416.921(b)(1)-(6); see Bowen v. Yuckert, 482 U.S. 137, 141 (1987).

“The sequential evaluation process may be terminated at step two only when the

claimant’s impairment or combination of impairments would have no more than a

minimal impact on his ability to work.” Page v. Astrue, 484 F.3d 1040, 1043 (8th

Cir. 2007) (internal quotation marks omitted).

      If the claimant has a severe impairment, then the Commissioner will

consider the medical severity of the impairment. If the impairment meets or equals

one of the presumptively disabling impairments listed in the regulations, then the

claimant is considered disabled, regardless of age, education, and work experience.

20 C.F.R. §§ 416.920(a)(4)(iii), 416.920(d); see Kelley v. Callahan, 133 F.3d 583,

588 (8th Cir. 1998).

      If the claimant’s impairment is severe, but it does not meet or equal one of

the presumptively disabling impairments, then the Commissioner will assess the

claimant’s RFC to determine the claimant’s “ability to meet the physical, mental,

sensory, and other requirements” of the claimant’s past relevant work. 20 C.F.R.

§§ 416.920(a)(4)(iv), 416.945(a)(4). “RFC is a medical question defined wholly in


                                          11
terms of the claimant’s physical ability to perform exertional tasks or, in other

words, what the claimant can still do despite his physical or mental limitations.”

Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003) (internal quotation marks

omitted); see 20 C.F.R. § 416.945(a)(1). The claimant is responsible for providing

evidence the Commissioner will use to make a finding as to the claimant’s RFC,

but the Commissioner is responsible for developing the claimant’s “complete

medical history, including arranging for a consultative examination(s) if necessary,

and making every reasonable effort to help [the claimant] get medical reports from

[the claimant’s] own medical sources.” 20 C.F.R. § 416.945(a)(3). The

Commissioner also will consider certain non-medical evidence and other evidence

listed in the regulations. See id. If a claimant retains the RFC to perform past

relevant work, then the claimant is not disabled. Id. § 416.920(a)(4)(iv).

      If the claimant’s RFC as determined in Step Four will not allow the claimant

to perform past relevant work, then the burden shifts to the Commissioner to prove

that there is other work that the claimant can do, given the claimant’s RFC as

determined at Step Four, and his or her age, education, and work experience. See

Bladow v. Apfel, 205 F.3d 356, 358-59 n.5 (8th Cir. 2000). The Commissioner

must prove not only that the claimant’s RFC will allow the claimant to make an

adjustment to other work, but also that the other work exists in significant numbers

in the national economy. Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir.


                                          12
2004); 20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an adjustment to

other work that exists in significant numbers in the national economy, then the

Commissioner will find the claimant is not disabled. If the claimant cannot make

an adjustment to other work, then the Commissioner will find that the claimant is

disabled. 20 C.F.R. § 416.920(a)(4)(v). At Step Five, even though the burden of

production shifts to the Commissioner, the burden of persuasion to prove disability

remains on the claimant. Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

      The evaluation process for mental impairments is set forth in 20 C.F.R. §§

404.1520a, 416.920a. The first step requires the Commissioner to “record the

pertinent signs, symptoms, findings, functional limitations, and effects of

treatment” in the case record to assist in the determination of whether a mental

impairment exists. See 20 C.F.R. §§ 404.1520a(b)(1), 416.920a(b)(1). If it is

determined that a mental impairment exists, the Commissioner must indicate

whether medical findings “especially relevant to the ability to work are present or

absent.” 20 C.F.R. §§ 404.1520a(b)(2), 416.920a(b)(2). The Commissioner must

then rate the degree of functional loss resulting from the impairments in four areas

deemed essential to work: activities of daily living, social functioning,

concentration, and persistence or pace. See 20 C.F.R. §§ 404.1520a(b)(3),

416.920a(b)(3). Functional loss is rated on a scale that ranges from no limitation to

a level of severity which is incompatible with the ability to perform work-related


                                          13
activities. See id. Next, the Commissioner must determine the severity of the

impairment based on those ratings. See 20 C.F.R. §§ 404.1520a(c), 416.920a(c). If

the impairment is severe, the Commissioner must determine if it meets or equals a

listed mental disorder. See 20 C.F.R. §§ 404.1520a(c)(2), 416.920a(c)(2). The

Commissioner makes this determination by comparing the presence of medical

findings and the rating of functional loss against the paragraph A and B criteria of

the Listing of the appropriate mental disorders. See id. If there is a severe

impairment, but the impairment does not meet or equal the listings, then the

Commissioner must prepare an RFC assessment. See 20 C.F.R. § 416.920a(c)(3).

                                Decision of the ALJ

      In a decision dated April 19, 2017, the ALJ determined that Plaintiff was not

disabled under the Social Security Act. The ALJ acknowledged that the

administrative framework required a five-step, sequential process in evaluating

Plaintiff's claim. At step one the ALJ concluded that Plaintiff had not engaged in

any substantial gainful activity since March 1, 2014, the date of onset. At step two,

the ALJ found Plaintiff had the following severe impairments: attention-deficit

hyperactivity disorder (ADHD) and intellectual disability. At step three the ALJ

found that she did not have an impairment or combination of impairments listed in

or medically equal to one contained in 20 C.F.R. part 404, subpart P, appendix 1.

The ALJ determined that Plaintiff retained the RFC to perform a full range of work


                                          14
at all exertional levels but with nonexertional limitations including she is limited to

occupations that involve only simple, routine, and repetitive tasks. In a low stress

job defined as requiring only occasional decision making and only occasional

changes in the work setting with no contact with the public, only casual and

infrequent contact with co-workers, and contact with supervisors concerning work

duties (when work duties are being performed satisfactorily) occurring no more

than four times per workday.

      At step four the ALJ found there were jobs available for Plaintiff in the

national economy considering her age, education, work experience, and residual

functional capacity. At step five the ALJ found that Plaintiff has not been under a

disability as defined in the Social Security Act since March 1, 2014.

A. Was There Substantial Evidence in Support of The ALJ Residual
Functional Capacity Determination?

     Plaintiff asserts that the ALJ did not make it clear why the ADHD and

intellectual disability were severe impairments. Thus, Plaintiff suggests that there

is not substantial evidence supportive of the ALJ decision relating to the RFC

finding. She has noted that the ALJ failed to weigh or assess the Dr. Gonzalez

diagnostic impression.

     Dr. Gonzalez had observed Plaintiff had a depressed mood but was coherent

with no thought and or perceptual disorder. The doctor observed she was not

memory impaired, but she was easily distracted. Dr. Gonzalez assessed Plaintiff
                                          15
with hypertension, insomnia related to mental disorder, social phobia, and

depressive disorder (Tr. 299).

       The record, contrary to the argument put forth by Plaintiff, shows the ALJ

referenced the Gonzalez examination and diagnoses (Tr. 299). It was noted by the

ALJ that Dr. Gonzalez performed a psychiatric evaluation of Plaintiff and that

Plaintiff was assessed with social phobia and depressive disorder (Tr. 25). The

record also reflects, as noted by Defendant, that Dr. Carver opined that Plaintiff’s

allegations of ADHD, bipolar disorder, poor comprehension, and social paranoia

were not supported by the record (Tr. 448). A clear and careful review of the RFC

demonstrates inclusion of significant limitations on the ability of Plaintiff to work

around others.

       The ALJ stated that Plaintiff’s “conditions produce limitations that meet this

definition of ‘severe,’ as will be clear from the discussion of [Plaintiff’s] residual

functional capacity later in this decision” (Tr. 18). Severity is not an onerous

requirement for the claimant to meet, but it is also not a toothless standard. See

Kirby v. Astrue, 500 F.3d 705, (8th Cir. 2007). In the discussion of the severity of

Plaintiff’s conditions the ALJ found that those conditions caused more than a

minimal impact on Plaintiff’s ability to perform work-related activities (Tr. 17-18).

       As to the conflicting medical opinion issue Plaintiff did not secure regular,

continuing treatment for mental impairments, but the ALJ had a number of


                                           16
opinions from consulting physicians and psychologists. The record does not

support the argument that the ALJ improperly accorded substantial weight to Dr.

Carver. The record clearly supports that the ALJ did not give controlling weight to

Dr. Carver. Dr. Carver was not a treating source. The ALJ specifically referenced

Dr. Carver’s opinion that Plaintiff had no limitation in adapting or managing

herself; she was limited in public contact but not in other social situations; and she

could perform simple and detailed activities but not complex work activities (Tr.

27).

        The record fully and substantially supports the finding of the ALJ. The

ALJ weighed and discussed various medical opinions. Further, the ALJ properly

resolved conflicts between and among various treating and examining physicians.

       As to Plaintiff’s asserted mental limitations, the ALJ engaged in a discussion

of those aspects regarding matters, facts, and opinions and treatment that impacted

Plaintiff and the decision. In doing so the ALJ acted properly as is clear from a

review of the record as whole, which demonstrates the ALJ weighed those

opinions which were supported by the record as a whole.

       The record plainly demonstrates that evidentiary weight was assigned to

Alison Burner, M.A., who performed a psychological consultative examination of

Plaintiff on January 5, 2015 (Tr. 234-36). The observations and assessment of Ms.

Burner relating to Plaintiff’s concentration and attention being below average with


                                          17
hyperactivity (Tr. 235) ; that Plaintiff should be able to engage in simple,

repetitive employment (Tr. 236); that Plaintiff would best be suited for non-

stressful work situations (Tr. 236) allowed for the ALJ to note limitations

consistent with the Burner examination.

      The record demonstrates the ALJ gave great weight to Burner’s opinion. The

record shows that her findings were consistent with the examination. As Defendant

correctly noted (“Generally, the more consistent a medical opinion is with the

record as a whole, the more weight we will give to that medical opinion.”) See 20

C.F.R. §§ 404.1527(c)(4), 416.927(c)(4). There is substantial evidence in the

record that the ALJ appropriately weighed Ms. Burner’s opinion.

      The state agency psychologist, Alan Aram, Ph.D., opined Plaintiff had mild

restriction in activities of daily living, mild difficulties maintaining social

functioning, moderate difficulties maintaining concentration, persistence, or pace,

and one to two episodes of decompensation (Tr. 75). Aram concluded Plaintiff

retained the ability to understand and remember moderately complex instructions,

maintain concentration, persistence, and pace through moderately complex tasks,

interact with co-workers and the general public, and adjust to simple workplace

environments (Tr. 78). The ALJ merely accorded some weight to Dr. Aram’s

opinion since the record provided support to moderate limitations in concentration,

persistence, and pace (Tr. 28). See 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4)


                                           18
(“Generally, the more consistent a medical opinion is with the record as a whole,

the more weight we will give to that medical opinion”). On the issue of social

functioning, the record did not show that Plaintiff demonstrated any episodes of

decompensation in any extended duration (Tr. 28). As a consequence, the ALJ

appropriately concluded Plaintiff had slightly greater limitations in this area.

      On August 3, 2016 Gregory Goldman, Ph. D performed a psychological

consultative examination and noted that Plaintiff had fair to poor reporting and that

she was mildly evasive as well as impatient. Goldman also noted during the

administration of an intelligence test, that Plaintiff was impatient and aggravated.

Although her IQ result was 57, he estimated that such low range was an

underestimate of her actual cognitive functioning. Dr. Goldman concluded that

Plaintiff was moderately to severely impaired in daily activities and severely

impaired in social functioning and concentration, persistence, and pace (Tr. 405).

He gave a diagnosis of mild to moderate intellectual disability, paranoid

personality disorder, and other personality disorder (Tr. 406).

      Review of the record indicates the ALJ fully considered the opinion of the

state agency examining physician such as Dr. Graham. Ph.D., who performed a

Medical Source Statement of Ability to Do Work-Related Activities (Tr. 407-09).

The opinions from the Medical Source Statement were inconsistent with the

record and therefore the ALJ acted properly in according the opinions little


                                          19
weight, See, Fentress v. Berryhill, 854 F.3d 1016, 1020 (8th Cir. 2017), relating

to the opinion of extreme limitations.

      The record is replete with an abundance of evidence supportive of the ALJ

finding. As noted by defendant, on December 8, 2016, Ph.D. Edward Jasinski in

response to interrogatory questions concluded Plaintiff suffered from possible

anxiety, depression, intellectual disability, and symptom exaggeration/malingering

(Tr. 423). He also observed that a majority of records reviewed by him showed

Plaintiff’s denial of mental health problems. (Tr. 424). The ALJ gave Plaintiff the

benefit of the doubt in finding she had greater restrictions in the four domains of

psychological functioning (Tr. 28), even though great weight was given to the

Jasinski opinion.

      The ALJ gave substantial weight to the opinion of psychologist Joseph

Carver based upon Carver’s response to interrogatories relating to Carver’s review

of the records. Carver reviewed the records from Dr. Gonzalez, Ms. Burner, Dr.

Goldman, and Dr. Jasinski. Dr. Carver concluded Plaintiff had mild limitations in

understanding, remembering, or applying information; interacting with others; and

concentrating, persisting, or maintaining pace (Tr. 27, 446); had no limitation in

adapting or managing herself (Tr. 27, 446); was limited in public contact, but not

in other social situations (Tr. 27, 446); could perform simple and detailed




                                          20
activities, but not complex work activities (Tr. 27, 446). There is substantial

evidence in the record to support the findings by the ALJ.

      The ALJ considered the record as a whole, properly weighed all of the

medical opinions, and found Plaintiff had limitations consistent with the record as

a whole.

B. Did Substantial Evidence Support the Finding that Plaintiff Could Perform
Work Available in Significant Numbers in The National Economy

      The testimony of the vocational expert is substantial evidence to support the

ALJ’s decision that Plaintiff could perform other work. See, Courtney v. Berryhill,

894 F.3d 1000, 1004 (8th Cir. 2018) (quoting Moore v. Astrue, 623 F,3d 599, 604

(8th Cir. 2010)) (“We have consistently held that if ‘substantial evidence supports

the ALJ’s phrasing of the hypothetical to the vocational expert, and there was no

conflict between the vocational expert’s testimony and the DOT, the ALJ properly

relied on the testimony.’”). Here, the vocational expert responded to a proper

hypothetical posed by the ALJ relating to Plaintiff’s condition and functional

limitations, concluding Plaintiff could perform work such as a dishwasher and

cleaner (Tr. 60).

   The record demonstrates that the ALJ put forth a proper hypothetical with all

necessary factors, including the impairments, for the vocational expert to consider.

The vocational expert’s testimony that Plaintiff could perform work existing in

significant numbers, is substantial evidence in support of the ALJ’s determination.
                                          21
See Martise, 641 F.3d at 927; Gragg v. Astrue, 615 F.3d 932, 941 (8th Cir. 2010).

The conclusions of the ALJ must remain untouched as they are supported by

substantial evidence. See Milam, 794 F.3d at 983

                                    Conclusion

      The ALJ decision is supported by substantial evidence on the record as a

whole. The ALJ's decision will not be reversed for the reasons set forth in this

Opinion, Memorandum and Order. The decision of the ALJ denying Plaintiff's

claims for benefits is affirmed.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED.

      A separate Judgment in accordance with this Opinion, Memorandum and

Order is entered this same date

      Dated this 18th day of June, 2019.


                                       ___________________________________
                                          HENRY EDWARD AUTREY
                                       UNITED STATES DISTRICT JUDGE




                                           22
